DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 14, 16 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levien et al. (US PAP 2013/0078911).
As per claim 1, Levien et al. teach a method for operating a dialog system, wherein the dialog system comprises a local dialog unit for detecting dialog inputs and for outputting dialog outputs as well as an external dialog unit having a data connection to the local dialog unit for analyzing detected dialog inputs and determining dialog outputs based thereon, said method comprising the following steps carried out by the local dialog unit (figs. 1, 4D): 
receiving at least one probable future course of dialog that is calculated by the external dialog unit and consists of one or more of dialog inputs and dialog outputs;  saving the received course of dialog (“a remote user 104R elects to continue a communication as a multi-modality communication with voice interaction for remote user 104R and (at least partial) textual interaction for local user 104L… may determine that a 

text.”; paragraphs 165);  
retrieving the saved course of dialog in the event of an interruption 
to the data connection between the local dialog unit and the external dialog unit;  and
one or more of detecting dialog inputs and outputting dialog outputs based on the retrieved course of dialog (“a network communication flow device 602* may make a determination responsive to a previous request by a second communication device 102-2 or a second user 104-2, responsive to stored settings (e.g., settings 802 (e.g., of FIG. 8)), responsive to stored parameters (e.g., parameters 804 (e.g., of FIG. 8))”; paragraphs 168, 176). 

	As per claim 2, Levien et al. further disclose the following steps are additionally 
carried out: detecting a dialog input of a user; transmitting the detected dialog input to the external dialog unit (“a local communication device 102L may transmit or a remote communication device 102R may receive a message indicating that a communication is accepted if it may correspond at least partially to text””; figs. 1, 4D; paragraphs 78 - 81).

	As per claim 3, Levien et al. further disclose in an online mode, a dialog output 
generated by the external dialog unit is received and output based on the dialog input detected by the local dialog unit and transmitted to the external dialog unit, and in an offline mode, the probable future course of dialog received from the external dialog unit is retrieved in the local dialog unit (“At action 412k, a local communication device 102L may transmit or a remote communication device 102R may receive converted voice 

	As per claim 4, Levien et al. further disclose the course of dialog received from the external dialog unit is a probable continuation of the previous dialog for the 
detected dialog input and the previous dialog is continued based on said course 
of dialog (“a network communication flow device 602* may make a determination responsive to a previous request by a second communication device 102-2 or a second user 104-2, responsive to stored settings (e.g., settings 802 (e.g., of FIG. 8)), responsive to stored parameters (e.g., parameters 804 (e.g., of FIG. 8))”; paragraph 168). 

	As per claim 5, Levien et al. further disclose the course of dialog is received before a dialog has been initiated (paragraph 96).

	As per claim 6, Levien et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
intervals (“may determine that a future incoming voice communication is to be auto-accepted and converted to text… A request may indicate that incoming voice communications are to be auto-accepted as text (e.g., by a network communication flow device 602*) and that voice data is to be converted to text data (e.g., by a network 


	As per claim 7, Levien et al. further disclose a probable future course of dialog is 
retrieved from the external dialog unit and saved in the local dialog unit when an interruption to the connection is anticipated (“a network communication flow device 602* may make a determination responsive to a previous request by a second communication device 102-2 or a second user 104-2, responsive to stored settings (e.g., settings 802 (e.g., of FIG. 8)), responsive to stored parameters (e.g., parameters 804 (e.g., of FIG. 8))”; paragraph 168).

	As per claim 8, Levien et al. teach a method for controlling a dialog system, wherein the dialog system comprises 
a local dialog unit for detecting dialog inputs and for outputting dialog outputs (“Local comm. Device”; figs. 1, 4D; paragraphs 78 - 81); and 
an external dialog unit having a data connection to the local dialog unit and being configured for analyzing detected dialog inputs and determining dialog outputs based thereon, the following steps being carried out by the external dialog unit (“with respect to action 412d, it is given that a remote user 104R elects to continue a communication as a multi-modality communication with voice interaction for remote user 104R and (at least partial) textual interaction for local user 104L.”; figs. 1, 4D; paragraphs 78 - 81);
calculating at least one probable future course of dialog that consists of one or more of dialog inputs and dialog outputs; and transmitting the calculated course of dialog to the local dialog unit (“At action 412f, a remote communication device 102R 

As per claim 9, Levien et al. further disclose the following step is additionally 
carried out in the external dialog unit: receiving a detected dialog input from the local dialog unit; wherein the calculation of the course of dialog based on the received dialog input and the course of dialog is a probable continuation of the previous dialog (“at action 412c, a local communication device 102L may transmit or a remote communication device 102R may receive a message indicating that a communication is accepted if it may correspond at least partially to text.  At action 412d, a remote communication device 102R may provide a remote user 104R with an opportunity to switch to text (e.g., to establish a single-modality textual communication)”; figs. 1, 4D; paragraphs 78 – 81). 

As per claim 10, Levien et al. further disclose the course of dialog is calculated before a dialog has been initiated (paragraph 96).

As per claim 11, Levien et al. further disclose the course of dialog is calculated based on one or more of the following parameters: the current location of the local 
dialog unit; the current local time of the local dialog unit; information on current political, economic, social, cultural, sports or other events; information typically requested by the user;  and information requested by other users (“a determination or selection of a 
communication modality may be based”; paragraph 82). 

	As per claim 12, Levien et al. further disclose the dialog system is designed as a spoken dialog system, in which dialog inputs are formed by of speech recognition and 
interpretation of spoken inputs of a user and/or dialog outputs formed by speech synthesis (“a conversion sample may comprise sound samples from a user that may be utilized to generate synthesized voice from text.”; paragraph 120). 

	As per claim 13, Levien et al. further disclose the calculated course of dialog, in 
addition to a probable continuation of the previous dialog for a recognized dialog input, also comprises a probable continuation of the previous dialog for a phonetically similar dialog input (“For example sequence diagrams 1014 and 1016, a network communication flow device 602* may perform conversions by virtue of being positioned to intercept data sent between first communication device 102-1 and second communication device 102-2 or responsive to a previous request or a stored setting from a second communication device 102-2 or a user thereof”; paragraph 160). 

	As per claim 14, Levien et al. further disclose the local dialog unit is implemented in a vehicle and the external dialog unit is implemented in a vehicle-external 
server, which vehicle and server are connected via the Internet (“a vehicle with user-accessible communication capabilities”; paragraph 41).

	As per claim 16, Levien et al. teach a system for operating and controlling a dialog system, which comprises a local dialog unit for detecting dialog inputs and for outputting dialog outputs;  and an external dialog unit having a data connection to the 
local dialog unit, being configured for analyzing detected dialog inputs and 
determining dialog outputs based thereon and being furthermore configured to 
carry out the method of claim 1 (figs. 1, 4D; paragraphs 78 – 81).

	As per claim 17, Levien et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“may determine that a future incoming voice communication is to be auto-accepted and converted to text… A request may indicate that incoming voice communications are to be auto-accepted as text (e.g., by a network communication flow device 602*) and that voice data is to be converted to text data (e.g., by a network 
communication flow device 602*)”; paragraphs 165, 168).

	As per claim 18, Levien et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“may determine that a future incoming voice communication is to be auto-accepted and converted to text… A request may indicate that incoming voice communications are to be auto-accepted as text (e.g., by a network communication flow device 602*) and that voice data is to be converted to text data (e.g., by a network 
communication flow device 602*)”; paragraphs 165, 168).

	As per claim 19, Levien et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“may determine that a future incoming voice communication is to be auto-accepted and converted to text… A request may indicate that incoming voice communications are to be auto-accepted as text (e.g., by a network communication flow device 602*) and that voice data is to be converted to text data (e.g., by a network 
communication flow device 602*)”; paragraphs 165, 168).

	As per claim 20, Levien et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“may determine that a future incoming voice communication is to be auto-accepted and converted to text… A request may indicate that incoming voice communications are to be auto-accepted as text (e.g., by a network communication flow device 602*) and that voice data is to be converted to text data (e.g., by a network 
communication flow device 602*)”; paragraphs 165, 168).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levien et al. (US PAP 2013/0078911) in view of Krishnaswamy et al. (US PAP 2016/028394).
As per claim 15, Levien et al. do not specifically teach that the calculated course of dialog is in the form of a hierarchical tree structure.
Krishnaswamy et al. disclose that a mind map refers to a hierarchical tree of knowledge (or a knowledge state) or a combination of hierarchical trees of knowledge associated with the content processed by the user…Wherein the current mind map and/or knowledge state is determined by a remote server and the questions and answers based on past interactions to present to the user are selected by the remote server and communicated to the local client device (paragraphs 13, 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use hierarchical tree structure in dialog system as taught by Krishnaswamy et al. in Levien et al.. so that a subset of the relevant questions and answers based on past interactions can be selected (paragraph 51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Mazzaferri teaches methods and systems for providing by a remote machine, access to a desk band associated with a resource executing a local machine.  Levien et al. teach user interface for multi-modality communication.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658